EXHIBIT 10.2

After recording please return to:
Ms. Kate Moore
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Pkwy., Suite 600
Atlanta, Georgia 30339

RESTRICTIVE COVENANT

        THIS RESTRICTIVE COVENANT (the “Restriction”) is made and declared this
3rd day of January, 2005 (the “Effective Date”), by ROBERTS PROPERTIES PEACHTREE
DUNWOODY, LLC, a Georgia limited liability company (“Roberts”).

        W I T N E S S E T H:

        THAT, WHEREAS, Roberts is the owner of the real property described on
Exhibit A attached hereto and made a part hereof (the “Property”); and

        WHEREAS, Roberts desires to place a restriction upon the Property as
hereinafter set forth.

        NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10.00) in hand paid, Roberts, intending to be legally bound, hereby
promises, declares and agrees as follows:

        1.    In the event the Property is developed by the then-owner of the
Property within ten (10) years after the Effective Date for residential use (the
“Project”), (i) Roberts Properties, Inc., or any other entity designated by
Charles S. Roberts, will be engaged as the development company for the Project
and will be paid a development fee in an amount equal to $5,000.00 per
residential unit multiplied by the number of residential units which are to be
developed on the Property, with such fee to be paid in equal monthly amounts
over the contemplated development period, and (ii) Roberts Properties
Construction, Inc., or any other entity designated by Charles S. Roberts, will
be engaged as the general contractor for the Project on a cost plus basis and
will be paid the cost of constructing the Project plus 10% (5% profit and 5%
overhead) with such payments to be paid commencing with the start of
construction.

--------------------------------------------------------------------------------

        2.    The restrictive covenants contained in this Agreement shall run
with the title to and burden the Property.

        3.    This Restriction may be amended or terminated only in a writing
executed by the then-owner(s) of the Property, or any part thereof and Roberts
Properties, Inc. and Roberts Properties Construction, Inc. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Georgia.

        IN WITNESS WHEREOF, Roberts has caused this Agreement to be signed,
sealed and delivered as of the day and year first above written.

Signed, sealed and delivered in the     ROBERTS PROPERTIES PEACHTREE    
presence of:   DUNWOODY, LLC, a Georgia limited      liability company   /s/
Miriam J. DeBevc                    Unofficial Witness   By: Roberts Properties,
Inc., a Georgia              corporation, sole manager   /s/ Jessica
Grant                            Notary Public           By: /s/ Anthony W.
Shurtz                                    Anthony W. Shurtz  
               (NOTARY SEAL)                 Chief Financial Officer and
Secretary       Commission expires: August 10, 2008  
                    (CORPORATE SEAL)  

--------------------------------------------------------------------------------


EXHIBIT A

(Legal Description Omitted)